KAHN, Judge.
Appellant Stanley M. Dratler, M.D., appeals a corrected order in which the Board of Medical Examiners approved a practice plan for appellant, whose medical license was reinstated after a three year suspension. On appeal, appellant contends that (1) the Board’s imposition of a five year monitoring period, during which Dr. Drat-ler could practice only under supervision, is invalid, because it was never considered or adopted by the Board of Medicine, and (2) the imposition of an indefinite period of supervised practice (assuming the infirmity of the five year requirement) is invalid because it is unauthorized by section 458.-331(2), Florida Statutes.
*756We strike the imposition of a five year period and otherwise affirm the order. Although the Board initially had the right to order a period of probation, imposition of a five year period was never considered, discussed or voted upon by the Board of Medicine and was therefore improperly made a condition of the practice plan as ultimately set out in the order on review. The resulting imposition of an “indefinite” period of supervised practice is, however, a valid restriction pursuant to section 458.-331(2)(c) & (h), Florida Statutes. Subsection (c) authorizes the restriction of practice while subsection (h) authorizes corrective action. Neither subsection requires a definite time period for the restriction of practice or corrective action.
Moreover, appellant sought reinstatement which included supervised practice for an unspecified amount of time. In appellant's amended petition for reinstatement dated March 17, 1989, appellant set forth a plan for practice which limited appellant’s practice to the general practice of medicine under the supervision of another physician, in the same office as that of the supervising physician “until such time as the Board approves another practice setting.” The supplement to the amended petition noted the same restrictions of practice and likewise provided for direct supervision “until such time as the Board approves another practice setting.” At the hearing on the most recent plan submitted, appellant’s counsel told the Board that “[t]he plan that we’re presenting to you today is the same as that which we first submitted to you.” The most recent practice plan indicates that there would be a period of supervision and never requests a specific or definitive period of supervision.
Accordingly, the provision for a five year monitoring period is stricken from the corrected order of the Board of Medicine, and the order which now requires direct supervision for an unspecified time period is otherwise AFFIRMED.
WIGGINTON and MICKLE, JJ., concur.